Citation Nr: 0127246	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  93-04 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to reimbursement for travel expenses to a 
Department of Veterans Affairs Medical Center (VAMC), for 
treatment of post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1967 to March 1969 
and from December 1974 to April 1975.

This appeal came to the Board of Veterans' Appeals (Board) 
from May 1992 and later RO decisions that granted service 
connection for PTSD and assigned a 10 percent evaluation for 
that disorder, effective from October 1991, and denied an 
increased (compensable) evaluation for left ear hearing loss, 
a total rating for compensation purposes based on 
unemployability, and special monthly compensation for loss of 
use of the right hand; and a 1992 decision by the VAMC in 
Marion, Indiana, that denied reimbursement for travel 
expenses to that facility from October 1991 for treatment of 
PTSD.  RO rating decisions in July 1996 and August 1998 
increased the evaluation for the PTSD from 10 to 30 percent, 
effective from October 1991, and from 30 to 50 percent, 
effective from August 1997, and a January 2000 Board decision 
ultimately increased the evaluation for the PTSD from 10 to 
50 percent, effective from October 1991.  A July 1997 Board 
decision denied an increased (compensable) evaluation for 
left ear hearing loss and the July 1996 RO rating decision 
assigned a total rating for compensation purposes based on 
unemployability, effective from June 1992.  

A January 2000 Board decision remanded the issue of 
entitlement to special monthly compensation for loss of use 
of the right hand to the RO for issuance of a statement of 
the case.  The RO sent the veteran and his representative a 
statement of the case on that issue in January 2000, but the 
veteran did not submit a substantive appeal to complete the 
appeal of the issue.

In view of the above, the only issue now for appellate 
consideration is listed on the first page of this decision.  
In January 1995, July 1997, and January 2000, the Board 
remanded that issue for additional development.


In a written argument dated in November 2001, the 
representative requested secondary service connection for 
cervical spine and low back disorders, and separate 
evaluations for the scars of the service-connected right and 
left upper extremity disorders.  Those issues have not been 
adjudicated by the RO and will not be addressed by the Board.  
Those matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Service connection is in effect for residuals of a 
gunshot wound to the right forearm with paralysis of the 
ulnar nerve and median nerve with fracture of the right ulna 
and involvement of muscle group VII, rated 60 percent, 
effective from January 1976; PTSD, rated 50 percent, 
effective from October 1991; residuals of fracture of the 
left wrist, rated 20 percent, effective February 1993; 
tinnitus, rated 10 percent, effective from March 1990; and 
left ear hearing loss, rated zero percent, effective from 
March 1990.  A total rating for compensation purposes based 
on unemployability has been in effect from June 1992.

2.  The veteran traveled on various dates, beginning in 
October 1991, to the VAMC, Marion, Indiana, for treatment of 
PTSD.

3.  The veteran's travel to the VAMC, Marion, Indiana, prior 
to May 16, 2001, for treatment of PTSD was not authorized by 
VA.

4.  The circumstances in the veteran's case do not show that 
he needed prompt medical care for his PTSD prior to obtaining 
VA authorization for payment of travel expenses to the VAMC, 
Marion, Indiana, to justify VA to reimburse him for that 
travel.



CONCLUSION OF LAW

The criteria for reimbursement of unauthorized travel 
expenses to a VAMC for treatment of PTSD are not met.  
38 U.S.C.A. § 111 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 17.143, 17.145 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for 
reimbursement of travel expenses to a VAMC for treatment of 
PTSD.

The veteran and his representative has been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the his claim, that essentially 
notifies them of the evidence needed by the veteran to 
prevail on the claim.  There is no identified evidence that 
has not been accounted for and the veteran's representative 
has been given the opportunity to submit written argument.  
In January 2000, the Board asked the Marion VAMC to consider 
a VA directory submitted by the veteran showing that the 
Marion VAMC had a specialized PTSD program.  The June 2001 
supplemental statement of the case sent to the veteran 
reflects consideration of that directory and completion of 
other development requested by the Board.  Under the 
circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  

Transportation at Government expense shall be authorized for 
the following categories of VA beneficiaries: (1) a veteran 
or other person traveling in connection with treatment for a 
service-connected disability; (2) a veteran with a service-
connected disability rated at 30 percent or more, for 
treatment of any condition; (3) a veteran receiving VA 
pension; and (4) a veteran unable to defray the expenses of 
travel.  38 U.S.C.A. § 111(b) (West 1991 & Supp. 2001); 
38 C.F.R. § 17.143(b) (2001).

Payment may be approved for travel performed under 38 C.F.R. 
§ 17.143(a) through (g) without prior authorization only in 
those cases where the VA determines that there was a need for 
prompt medical care which was approved and: (1) The 
circumstances prevented a request for prior travel 
authorization, or (2) Due to VA delay or error prior 
authorization for travel was not given, or (3) There was a 
justifiable lack of knowledge on the part of a third party 
acting for the veteran that a request for prior authorization 
was necessary.  38 C.F.R. § 17.145(a) (2001).  In other 
cases, payment may be approved for such travel without prior 
authorization only upon a finding by the VA Secretary or 
designee that failure to secure prior authorization was 
justified.  38 C.F.R. § 17.145(b).

A review of the record shows that service connection is in 
effect for the veteran's residuals of a gunshot wound to the 
right forearm with paralysis of the ulnar nerve and median 
nerve with fracture of the right ulna and involvement of 
muscle group VII, rated 60 percent, effective from January 
1976; PTSD, rated 50 percent, effective from October 1991; 
residuals of fracture of the left wrist, rated 20 percent, 
effective February 1993; tinnitus, rated 10 percent, 
effective from March 1990; and left ear hearing loss, rated 
zero percent, effective from March 1990.  A total rating for 
compensation purposes based on unemployability has been in 
effect from June 1992.

The evidence shows that the veteran traveled on various 
dates, beginning in October 1991, to the VAMC, Marion, 
Indiana, for treatment of his service-connected PTSD without 
obtaining prior VA authorization for payment of that travel.  
In February 1993, he testified before the undersigned to the 
effect that went to the VAMC, Marion, Indiana, for the 
treatment of his PTSD because the VAMC, Indianapolis, 
Indiana, that was closer to his home, could not provide the 
required treatment.  He also testified that VA employees, 
including the Chief of Medical Administration of the VAMC, 
Indianapolis, Indiana, recommended that he go to the VAMC, 
Marion, Indiana, for this treatment.

In correspondence received in 2000, the veteran reported that 
VA counselors and Dr. Edna Kahn, a VA employee who treated 
him, suggested in the early 1990's that he go and/or continue 
to go to the VAMC, Marion, Indiana, for treatment of his 
PTSD.  VA documents show that Dr. Kahn died in November 1998.

VHA's Beneficiary Travel Manual, M-1, Part I, Chapter 25, 
provides policy and procedural instructions under which 
transportation at Government expense may be furnished 
eligible beneficiaries and their attendants traveling to or 
from VA facilities or other places for the purpose of 
examination, treatment or care.  Authorization of travel to 
an appropriate facility nearest to the beneficiary's location 
shall be made.  Individuals eligible for beneficiary travel 
who elect to obtain medical care from other than the nearest 
appropriate VA health care facility to their location, will 
be paid transportation costs based on the distance from their 
location to the nearest VA health care facility that could 
have provided the care.  Par. 25.04(g)(5).  When the facility 
nearest the applicant's point of application cannot provide 
the required care, another facility that is feasibly 
available and has the capacity of treating the applicant's 
disability, becomes the nearest appropriate facility.  In 
those circumstances, the cost of travel will be authorized 
and paid by the facility that provides the care.  Chapter 
25.04(g)(6).

The above noted directory shows that the VAMC, Marion, 
Indiana, provides specialized PTSD treatment.  Other VA 
documents, dated in 1992 and 2001, show that the VAMC, 
Indianapolis, Indiana, offers appropriate psychiatric 
treatment for the veteran's PTSD.  A VA email document dated 
in May 2001, notes that the signatory, an employee of the 
VAMC, Marion, Indiana, could not confirm whether or not the 
veteran could receive the treatment that he was receiving for 
his PTSD from that facility from the VAMC, Indianapolis, 
Indiana.  Under the circumstances, the VAMC, Marion, Indiana, 
authorized travel pay from the veteran's home to the VAMC, 
Indianapolis, Indiana, for his travel to the VAMC, Marion, 
Indiana, for psychiatric treatment.  

After consideration of all the evidence in this case, the 
Board finds that it shows that the veteran is eligible for 
reimbursement of travel expenses for treatment of his 
service-connected PTSD under the provisions of 38 U.S.C.A. 
§ 111 and 38 C.F.R. § 17.143(b).  The evidence, however, 
reveals that he did not obtain any VA authorization for 
payment of travel expenses prior to May 16, 2001, and that 
the authorization received only included payment of travel 
expenses from his home to the Indianapolis VAMC for treatment 
of his PTSD.  The question now for the Board to determine is 
whether the veteran was justified in incurring travel 
expenses to the Marion VAMC for treatment of PTSD prior to 
May 16, 2001, without prior VA authorization in order warrant 
reimbursement of those travel expenses.

The veteran contends that various VA officials, including a 
treating physician who is now deceased, suggested that he 
travel to the VAMC, Marion, Indiana, for treatment of his 
PTSD.  While VA officials may have made those suggestions, 
the evidence does not indicate that any VA official 
authorized payment of travel expenses to that VA medical 
facility prior to the veteran's incurrence of those expenses.  
Nor does the evidence, including the veteran's testimony, 
indicate that he needed prompt treatment for his PTSD to 
justify his incurring the travel expenses to the VAMC, 
Marion, Indiana, prior to requesting VA authorization for 
incurrence of those expenses.

The overall evidence is against the claim for reimbursement 
for travel expenses to the VAMC, Marion, Indiana, prior to 
May 16, 2001, for treatment of PTSD.  Therefore, the claim is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Reimbursement for travel expenses to a VAMC for treatment of 
PTSD is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

